Case 1:19-cv-03088-REB-MEH Document 19 Filed 12/30/19 USDC Colorado Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Case No.: 1:19-cv-03088-REB-MEH

  FRANCES MCMILLAN, an individual,

        Plaintiff,

  v.

  SPECIALIZED LOAN SERVICING LLC, a Colorado limited liability company,

        Defendant.

           DEFENDANT’S MOTION TO TRANSFER TO THE UNITED STATES
                DISTRICT COURT FOR THE DISTRICT OF ARIZONA

        Pursuant to 28 U.S.C. § 1404(a) and Fed. R. Civ. P. 1, Specialized Loan

  Servicing LLC (“SLS”) moves to transfer this lawsuit to the United States District Court

  for the District of Arizona because Plaintiff Frances McMillan’s husband Kenneth

  McMillan, who resides in Tucson, Arizona with Ms. McMillan, filed a substantially similar

  claim against SLS based on alleged credit reporting issues.1

        In the Colorado case, Ms. McMillan asserts that SLS allegedly violated the

  FDCPA based on its reporting to the Credit Reporting Agencies (“CRAs”) of the loan

  balance, monthly payment, and loan status on the McMillans’ mortgage in light of their

  bankruptcy and agreement to surrender the property. [See ECF Doc. 13 (Ms.

  McMillan’s First Amended Complaint)]. In the Arizona case, Mr. McMillan similarly

  asserts that SLS allegedly violated the FDCPA based on its reporting to the CRAs of the


  1 Mr. McMillan filed the Arizona action on the same day SLS filed its motion to dismiss in
  this case. Mr. McMillan and Mrs. McMillan are represented by the same counsel.
Case 1:19-cv-03088-REB-MEH Document 19 Filed 12/30/19 USDC Colorado Page 2 of 8




  loan balance, monthly payment, and loan status on the McMillans’ same mortgage,

  again, in light of their bankruptcy and agreement to surrender the property. [SLS

  attaches as Exhibit A, a true and correct copy of Mr. McMillan’s Arizona Complaint].

        The McMillans’ assertions about allegedly improper credit reporting are similar in

  both actions. [Ms. McMillan’s First Amended Complaint ¶¶ 21-27; Mr. McMillan’s

  Complaint (Ex. A) ¶¶ 30-35]. The only material difference is that Mr. McMillan sent a

  dispute to the CRAs, while Ms. McMillan did not. Indeed, the two complaints share

  nearly identical allegations. The McMillans’ claims are both related to a mortgage they

  executed on January 11, 2008 (the “Mortgage”) securing the purchase of their personal

  residence located at 3045 Hedgerow Lane, Homewood, Illinois 60430 (the “Property”).

  [Ms. McMillan’s First Amended Complaint ¶¶ 10-11; Mr. McMillan’s Complaint (Ex. A) ¶¶

  20-21]. “The Mortgage secured the repayment of the indebtedness evidenced by a

  promissory note in the amount of $204,000.00 (the ‘Loan’).” [Ms. McMillan’s First

  Amended Complaint ¶ 12; Mr. McMillan’s Complaint ¶ 22]. In addition, both cases

  involve the same Chapter 13 bankruptcy jointly filed by the McMillans and their

  agreement to surrender the property. [Ms. McMillan’s Amended Complaint ¶¶ 14-18;

  Mr. McMillan’s Complaint ¶¶ 24-28].

        Given these similarities, Rule 1 and judicial efficiency call for these actions to

  proceed in the same forum (and ultimately be consolidated) to encourage the “just,

  speedy, and inexpensive determination” of these interrelated disputes and to avoid

  forcing SLS to expend resources to litigate the same facts twice.




                                               2
Case 1:19-cv-03088-REB-MEH Document 19 Filed 12/30/19 USDC Colorado Page 3 of 8




         D.C.COLO.LCivR 7.1 Certificate of Conferral. Undersigned counsel conferred

  with counsel for Plaintiff, Joseph Davidson, and Mr. Davidson stated that Plaintiff

  opposes the relief requested in this motion.

                                  I.     LEGAL STANDARD

         Under 28 U.S.C. § 1404(a) a district court may transfer any civil action “[f]or the

  convenience of parties and witnesses, in the interest of justice . . . to any other district or

  division where it may have been brought.” A district court has discretion to grant a

  motion to change venue, See Bailey v. Union Pac. R.R., 364 F. Supp. 2d 1227, 1229

  (D. Colo. 2005), and, “Section 1404(a) is intended to place discretion in the district court

  to adjudicate motions for transfer according to an ‘individualized, case-by-case,

  consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S.

  22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)). “A district

  court is vested with considerable discretion in determining whether transfer is

  appropriate.” Keymark Enters., LLC v. Eagle Metal Prods., No. 08-cv-00662-REB-MEH,

  2008 U.S. Dist. LEXIS 87843, at *6 (D. Colo. Oct. 30, 2008).

         A non-exhaustive list of factors a district court should consider are: (1) the

  plaintiff’s choice of forum; (2) the accessibility of witnesses and other sources of proof;

  (3) the cost of making the necessary proof; (4) whether the judgment would be

  enforceable if obtained; (5) relative advantages and obstacles to a fair trial;

  (6) difficulties that may arise from congested dockets; (7) the possibility of the existence

  of questions arising in the area of conflicts of laws; (8) the advantage of having a local

  court determine questions of local law; and (9) all other practical considerations making



                                                 3
Case 1:19-cv-03088-REB-MEH Document 19 Filed 12/30/19 USDC Colorado Page 4 of 8




  a trial easy, expeditious, and economical. Chrysler Credit Corp. v. Country Chrysler,

  Inc., 928 F.2d 1509, 1516 (10th Cir. 1991). The movant bears the burden of

  establishing the current forum is inconvenient. Id. at 1515.

         II.    THE APPLICABLE FACTORS WEIGH IN FAVOR OF TRANSFER

         None of the factors counsel against transferring the case to Arizona and the

  following four factors weigh in favor of transferring: (1) choice of forum; (2) accessibility

  of witnesses and other sources of proof; (3) the cost of making the necessary proof; and

  (4) all other practical considerations making a trial easy, expeditious, and economical.

         First, Ms. McMillan resides in Arizona. She brought her claims in Colorado

  because that is where SLS is located. Because Ms. McMillan is not a Colorado resident

  and her husband filed a claim against SLS in Arizona (with their Illinois lawyer), her

  choice of forum should not be given any weight and the Court should note her

  husband’s choice of forum for practically the same dispute. See Bailey, 364 F.Supp.2d

  at 1230; see also In re Choice Hotels, Inc. Sec. Litig., No. 07-cv-00734-REB-BNB, 2008

  U.S. Dist. LEXIS 122912, at *5 (D. Colo. Mar. 24, 2008) (noting that the plaintiffs’ choice

  of forum was entitled to minimal deference because they were not residents of

  Colorado). Mr. McMillan’s Arizona complaint confirms this point because the basis for

  venue is that “a substantial part of the events or omissions giving rise to the claim

  occurred” in the District of Arizona. [See Mr. McMillan’s Complaint ¶ 3].

         Second, the accessibility of witnesses and sources of proof support transferring

  this case. Two of the key witnesses reside in Arizona, Ms. McMillan and Mr. McMillan,

  and any documents they have are presumably in Arizona as well. To the extent Arizona



                                                4
Case 1:19-cv-03088-REB-MEH Document 19 Filed 12/30/19 USDC Colorado Page 5 of 8




  would be less convenient for SLS because it does not reside in Arizona, it will already

  be producing witnesses and documents in Mr. McMillan’s Arizona case and will file a

  motion to consolidate the McMillans’ cases if the Court grants this motion to transfer.

  Additionally, the CRAs will likely present witnesses and produce documents in the

  Arizona case that will also be relevant to Ms. McMillan’s case. Rather than force the

  CRAs to appear as third party witness and produce documents in Colorado, the CRAs

  are already parties to Mr. McMillan’s Arizona case and it would be less burdensome for

  these potential third party witnesses to appear and produce documents in Arizona. In

  short, all of the witnesses either reside in Arizona or will likely appear in Mr. McMillan’s

  Arizona case and many, if not all of the documents, can be found in Arizona or will likely

  be produced in Mr. McMillan’s case, therefore, witnesses and other proof are more

  accessible in Arizona.

         Third, the cost of making the necessary proof in Ms. McMillan’s case will be

  substantially reduced by transferring the case to Arizona. To begin, the reduction in

  cost benefits Ms. McMillan because she will be able to appear in any proceeding in

  Arizona, where she resides, as opposed to Colorado. Next, SLS will already be

  defending Mr. McMillan’s Arizona case. This reduction in cost is evidenced by the fact

  that Mr. McMillan brought a substantially similar claim against SLS for its alleged

  violation of 15 U.S.C. § 1692e(8) of the FDCPA involving questions of law and fact

  presented in Ms. McMillan’s case. At the very least SLS will be able to coordinate the

  production of documents, transportation of witnesses, and appearances for hearings

  between the 2 cases if they are both in Arizona. If the district court in Arizona grants



                                                5
Case 1:19-cv-03088-REB-MEH Document 19 Filed 12/30/19 USDC Colorado Page 6 of 8




  SLS’s anticipated motion to consolidate, SLS as well as the McMillans will benefit from

  litigating these claims before one court.

         Finally, when viewing the totality of the factors discussed above it becomes clear

  that litigating this case in Arizona will make trial easier, more expeditious, and cheaper.

  A key question in both cases is whether SLS properly reported the McMillans’ loan to

  the CRAs. If this dispute is before two different courts in Arizona and Colorado, there is

  a greater danger that there could be inconsistent rulings. Furthermore, from a practical

  standpoint, it makes little sense for SLS to litigate in two different states actions

  involving a husband and wife, the same Property, the same Mortgage, a jointly filed

  bankruptcy, the same credit reporting, and many of the same underlying facts. Not only

  will litigating in Arizona allow SLS and the McMillans to litigate these cases in the same

  district court, it is also the only way SLS can file a subsequent motion to consolidate the

  cases, thus, reducing the overall burden on the judiciary and the parties to this litigation.

                                         CONCLUSION

         WHEREFORE, Defendant Specialized Loan Servicing LLC, requests that this

  Court enter an Order transferring this case to the United States District Court for the

  District of Arizona and providing for such other and further relief as this Court deems

  just and proper.




                                                6
Case 1:19-cv-03088-REB-MEH Document 19 Filed 12/30/19 USDC Colorado Page 7 of 8




         DATED: December 30, 2019          Respectfully submitted,

                                           /s/ Chad P. Jimenez
                                           Matthew A. Morr, #35913
                                           Chad P. Jimenez, #45136
                                           BALLARD SPAHR LLP
                                           1225 Seventeenth Street, Suite 2300
                                           Denver, Colorado 80202
                                           Telephone: 303-292-2400
                                           Facsimile: 303-296-3956
                                           morrm@ballardspahr.com
                                           jimenezc@ballardspahr.com

                                           Attorneys for Defendant
                                           Specialized Loan Servicing LLC




                                       7
Case 1:19-cv-03088-REB-MEH Document 19 Filed 12/30/19 USDC Colorado Page 8 of 8




                             CERTIFICATE OF SERVICE

  I hereby certify that on December 30, 2019, I filed the foregoing DEFENDANT’S
  MOTION TO TRANSFER TO THE UNITED STATES DISTRICT COURT FOR THE
  DISTRICT OF ARIZONA via the CM/ECF system to all counsel of record.

                                              /s/ Brandon Blessing




                                          8
